                                                                                                                    E-FILED
                                                          Tuesday, 12 May, 2020 03:38:34 PM
                                                               Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                                   )
LLC                                                         )
                                                            )
                         Plaintiff,                         )
       vs.                                                  )        Case No.: 1:20-CV-1139
                                                            )           (Jury Demanded)
JAMIE WARMBIR; CHARLOTTE                                    )
WARMBIR; WARMBIR IT SOLUTIONS, LLC,                         )
an Illinois limited liability company;                      )
                                                            )
                         Defendants.                        )

                         PROOF OF SERVICE OF DISCOVERY DOCUMENTS

To:    Mr. A. Christopher Cox
       Mr. J. Harrison Fulk
       Cox & Fulk, LLC
       202 N. Center
       Bloomington, IL 61701
       christophercox@coxandassoc.com
       jakefulk@cxflegal.com

        The undersigned deposes and states that on the 12th day of May, 2020, the following
documents were served by mailing a true and correct copy thereof, addressed to all parties of
record, postage prepaid, by depositing same in the U.S. Mail in Bloomington, IL before the hour
of 5:30 p.m.

                Plaintiff’s FRCP Rule 33 Interrogatories to Defendant, Charlotte Warmbir, for Issues Relating
                 Only to Injunctive Relief Issues Raised in Counts I and V of Plaintiff’s Complaint

                Plaintiff’s FRCP Rule 34 Request for Production to Defendant, Charlotte Warmbir, for Issues
                 Relating Only to Injunctive Relief Issues Raised in Counts I and V of Plaintiff’s Complaint

                Plaintiff’s FRCP Rule 33 Interrogatories to Defendants, Jamie Warmbir and Warmbir IT
                 Solutions, LLC, for Issues Relating Only to Injunctive Relief Issues Raised in Counts I and V of
                 Plaintiff’s Complaint

                Plaintiff’s FRCP Rule 34 Request for Production to Defendants, Jamie Warmbir and Warmbir IT
                 Solutions, LLC, for Issues Relating Only to Injunctive Relief Issues Raised in Counts I and V of
                 Plaintiff’s Complaint.


                                                            MAVIDEA TECHNOLOGY GROUP, LLC

                                                            By:      /S/ Michael A. Powell


                                                       1
[x]   Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the
      undersigned certifies that the statements set forth in this instrument are true and correct, except as to
      matters therein stated to be on information and belief and as to such matters the following certifies as
      aforesaid that he verily believes the same to be true.




BARTELL POWELL LLP
Jason S. Bartell # 6255602
Michael A. Powell # 6257615
10 E. Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Email: jbartell@bartellpowell.com
Email: mpowell@bartellpowell.com




                                                     2
